DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wuertz, U.S. Patent 4,432,465.
Regarding claim 1, Wuertz discloses a fire rated closure plug comprising: a lead-sleeve (16) coupled to a platform (27, via fasteners; alternatively 14 via fasteners), wherein the platform is configured to be attached to a sheet metal comprising alternating peaks and valleys (17; see Fig. 1), and wherein the platform comprises a block- out component (30) configured to conform to a valley of the sheet metal (depending on the thickness used); and an indicator system (25, 26) coupled to a cap (14 via fasteners; alternatively 27 via fasteners) of the lead-sleeve (via fasteners), wherein the indicator system is configured to protrude through a top surface concrete after the concrete is poured and solidified around the lead- sleeve (it is capable of protruding above the concrete depending on the length of component 25; see Fig. 1), allowing an operator to locate and/or identify the indicator system (if it is protruding above the location will be indicated).  The phrases “configured to be attached,” “configured to conform,” and “configured to protrude” are statements of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 2, Wuertz discloses a fire rated closure plug wherein the indicator system comprises a rod profile (25) approximately perpendicular to an upper surface of the cap.  
Regarding claim 3, Wuertz discloses a fire rated closure wherein the indicator system comprises a first base (bottom head 26), a second base (upper component 26), and intermediary section (portion of 25 sitting within 19; alternatively, the portion of 25 which is not residing in 19) disposed between the first base and the second base.  
Regarding claim 4, Wuertz discloses a fire rated closure wherein the first base is disposed above the upper surface of the cap (when 27 is the cap and depending on orientation, as upper is a relative term in the art).  
Regarding claim 5, Wuertz discloses a fire rated closure wherein the second base is disposed below the upper surface of the cap (see Fig. 1).  
Regarding claim 6, Wuertz discloses a fire rated closure wherein the intermediary section is disposed through the cap (when 27 is the cap, see Fig. 1, generally).  
Regarding claim 7, Wuertz discloses a fire rated closure wherein the indicator system comprises visual indicia, and wherein the visual indicia comprises a color, a text, a number, a letter, a pattern (at the threads, see Fig. 1), a groove, or any combination thereof.
Response to Arguments
Applicant's arguments filed 03/18/2022 have been fully considered but they are not persuasive. See rejection to new limitation as set forth above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GISELE D FORD whose telephone number is (571)270-7326. The examiner can normally be reached M-T,Th-F 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GISELE D. FORD
Examiner
Art Unit 3633



/GISELE D FORD/Examiner, Art Unit 3633